UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6402



JAMES O. YORK,

                                             Petitioner - Appellant,

          versus


SOUTH CAROLINA, State of; HENRY MCMASTER,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:05-cv-00883-TLW)


Submitted:   October 31, 2007             Decided:   December 6, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James O. York, Appellant Pro Se. Donald John Zelenka, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James O. York seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.              The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district     court   is   debatable    or   wrong   and   that    any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that York has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We also deny York’s motion for the appointment of counsel.

We   dispense    with   oral    argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                     - 2 -